      Case 3:19-cv-00082-DPM Document 127 Filed 08/19/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

MARY LOUISE SMITH and
TIFFANY E. SMITH                                           PLAINTIFFS

v.                        No. 3:19-cv-82-DPM

ASHLEY HODGES, Individually as
school nurse at Carroll Smith
Elementary School, et al.                               DEFENDANTS

                                ORDER
     In ruling on the motions for summary judgment, the Court
considered the whole record. Where some material fact was genuinely
disputed, the Court took that fact in the light most favorable to the
Smiths. Some distillation was required because the evidentiary record
covered nearly 800 pages.      At the Smiths’ request, the Court has
reconsidered its decision. After reconsideration, the Court stands by its
Order and Judgment, Doc. 123 & 124. Motion for reconsideration, Doc.
125, denied.
     So Ordered.


                                  ___________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                  19 August 2021
